In a proceeding pursuant to Mental *441Hygiene Law article 81, Karen W. (Anonymous) appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Leis, J.), dated April 26, 2002, as, after a hearing, denied her motion to vacate a judgment of the same court dated August 6, 1999, which, after a hearing, inter alia, found that Ida S. was an incapacitated person, appointed the petitioner, Sidney S., as guardian to manage the property and personal affairs of Ida S., and declared that a power of attorney dated March 6, 1998, in favor of Karen W. was void.
Ordered that the appeal is dismissed as academic, with costs payable personally by Karen W to Sidney S.
The death of Ida S. during the pendency of the appeal renders the appeal academic (see Matter of Rose BB., 246 AD2d 820, 821 [1998]; Matter of Borack, 237 AD2d 149, 150 [1997]; see also Knoer v Pace, 125 AD2d 1006 [1986]). Smith, J.E, Krausman, McGinity and Rivera, JJ., concur.